Back to 8-K [isdr_8k.htm]

EXHIBIT 10.2


 SETTLEMENT AND RELEASE AGREEMENT


     THIS SETTLEMENT AGREEMENT AND RELEASE (“Agreement”) is entered into,
effective the 31st day of March 2010 (the “Effective Date”), by and between
Issuer Direct Corporation, a Delaware corporation (“Issuer Direct”) and Chauncey
Schmidt, an individual (“Schmidt”). Issuer Direct and Schmidt are referred to in
this Agreement individually as the “Party” or collectively as the “Parties.”
 
1.   Pursuant to an unsecured note payable issued on November 16, 2007, Issuer
Direct owes to Schmidt $29,833, including all principal and accrued but paid
interest (“Settled Debt”).  Issuer Direct and Schmidt desire to settle the
Settled Debt pursuant to the terms and conditions of this Agreement.
 
2.           Issuer Direct agrees to issue to Schmidt 229,485 shares of the
common stock, par value $.001 per share, of Issuer Direct (the “Shares”), upon
the execution of this Agreement in settlement of the Settled Debt. Upon issuance
of the Shares to Schmidt, the Shares shall be “restricted securities”, as that
term is defined under Rule 144 of the Securities Act of 1933, as amended (the
“Securities Act”) and may not be sold or otherwise transferred unless the Shares
have been registered with the Securities and Exchange Commission (the “SEC”) in
the opinion of counsel other than from Schmidt reasonably satisfactory to Issuer
Direct, an exemption from the registration requirements under the Securities Act
is available.  Schmidt understands and acknowledges that Issuer Direct makes no
representations or warranties regarding the future price of the Shares, the
current or future value of the Shares, or its current business, operations or
financial condition or prospects and, except as expressly set forth in this
Agreement, Schmidt has not relied on any representations or warranties from
Issuer Direct or its representatives in any manner whatsoever.   Schmidt
represents and warrants to Issuer Direct that he is an “accredited investor”, as
such term is defined under Rule 501(a)(3) of the Securities Act, they are
acquiring the Shares for their own account and for investment purposes, they
have no present intention to distribute the Shares publicly, and they have the
financial sophistication and knowledge to understand the risk of acceptance of
the Shares in cancellation of the Advance and can risk an entire loss of their
investment in the Shares.
 
3.           In consideration of the performance of Issuer Direct described in
Paragraph 3, above, Schmidt, on behalf of itself and its successors, assigns,
members, managers, officers, employees, agents, and representatives hereby
releases and forever discharges, Issuer Direct, together with its successors,
assigns, directors, officers, agents, employees, and representatives, from any
and all actions, causes of action, claims, liability, demands, damages, costs,
and expenses of every kind whatsoever, in law or in equity, known or unknown,
contemplated, accrued, existing or not yet mature, which Schmidt has or may have
as of the Effective Date relating specifically to the Settled Debt.  This
paragraph shall not discharge Issuer Direct from any obligations arising out of
this Agreement.
 
4.           The Parties represent that they have made no assignment and will
make no assignment of the actions, causes of action, or claims released herein.
 
5.           It is expressly understood that any action by any Party in
connection with this Agreement is not, and shall not be construed as, an
admission of liability; rather, any such actions are made and done only as part
of this settlement and release of disputed claims.
 
6.           Each undersigned Party acknowledges that: (1) the Party has read
this Agreement fully and carefully before signing it; (2) the Party has
consulted with or has had the opportunity to consult with an attorney regarding
the legal effect and meaning of this Agreement and all of its terms and
conditions, and that the Party is aware of the contents of this Agreement and
its legal effects; (3) the Party has had the opportunity to make whatever
investigation or inquiry that the Party deems necessary or appropriate in
connection with the subject matter of this Agreement; (4) the Party is of sound
mind and is executing this Agreement voluntarily and free from any undue
influence, coercion, duress, or fraud of any kind; and (5) the Party is waiving
and releasing all claims against the other Party as provided herein knowingly
and voluntarily.
 
7.           This Agreement shall be governed by and construed in accordance
with the laws of the State of North Carolina.

8           The Parties agree, to the extent permitted by law, that any and all
disputes arising from or related to this Agreement shall be settled exclusively
by binding arbitration with the Judicial Arbiter Group, Inc. in Cary, North
Carolina.  The arbitration shall be based on the substantive laws of the State
of North Carolina.  The arbitrator shall order, to the extent permitted by law,
that disclosures shall be made and discovery shall be permitted in a manner
generally comparable to that prescribed by the North Carolina Rules of Civil
Procedure, and the North Carolina Rules of Evidence shall apply.   Judgment
entered upon the award by the arbitrator may be entered in any court having
jurisdiction thereof.  The decision of the arbitrator shall be in writing and
shall include an explanation for the decision.  The prevailing party, if any, as
determined by the arbitrator, shall be awarded all costs and fees, including,
without limitation, reasonable attorneys’ fees and the costs and fees of
arbitration.
 
9.           It is expressly understood and agreed that the execution and
performance of this Agreement is in full accord and satisfaction of all demands
between the Parties as of the Effective Date of this Agreement.  This Agreement
shall be binding and inure to the benefit of the Parties and their successors
and assigns.
 
10.         The Parties acknowledge that this Agreement contains the entire
agreement and understanding between the Parties relating to the subject matter
hereof, and that this Agreement merges and supersedes all prior discussions and
understandings between the Parties relating to said subject matter.  The Parties
confirm that no promise or inducement not expressed in the written terms of this
Agreement has been made to the other.  In entering into this Agreement, the
Parties are not relying upon any statement or representation not contained in
this Agreement made by any other Party, the Party’s counsel, partners,
directors, managers, members, officers, employees, agents, or any other person
representing either of the Parties concerning the nature, severity, extent, or
consequences of any injuries, damages, losses, costs, and claims of any Party
hereto and any liability therefor.
 
 
 

--------------------------------------------------------------------------------

 

11.         Whenever possible, each provision of this Agreement shall be
interpreted in a manner as to be valid under existing law.  A finding of
invalidity as to any provision of this Agreement or any portion thereof, shall
void only that provision or portion and no other, and this Agreement shall be
interpreted as if it did not contain such invalid provision or portion.
 
12.         The Parties agree to keep the terms of this Agreement and any
earlier discussions and correspondence relating to this Agreement
confidential.  The Parties shall not disclose or discuss the terms of this
Agreement with any other person or entity.  Provided, however, that the Parties
may disclose or discuss the terms of this Agreement with legal and accounting
professionals, in connection with the performance of professional services, who
have a need to know such terms in connection with the performance of
professional services, or as may be required by state or federal law.
 
13.         The Parties shall perform any additional lawful acts, including the
execution of additional agreements, as are reasonably necessary to effectuate
the purposes of this Agreement.
 
14.         This Agreement may be signed in counterparts, each of which shall be
deemed an original, and all of which together shall constitute one and the same
instrument.
 
15.         This Agreement may be executed by exchange of facsimile copies. The
facsimile copies showing the signatures of the Parties shall constitute
originally signed copies of the Agreement requiring no further execution.
 
[Signature Page Follows]



 
 

--------------------------------------------------------------------------------

 
 
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.





  Issuer Direct Corporation          
March 31, 2010
By:
/s/ Brian R. Balbirnie       Brian R. Balbirnie       Chief Executive Officer  
       

 

             
March 31, 2010
By:
/s/ Chauncey Schmidt       Chauncey Schmidt       Director          



 
 